Title: From Thomas Jefferson to Thomas Mann Randolph, 2 February 1800
From: Jefferson, Thomas
To: Randolph, Thomas Mann



Th:J. TO TMR.
Philadelphia Feb. 2. 1800.

My letters to yourself and my dear Martha have been of Jan. 13. 21. & 28. I now inclose a letter lately recieved for her. you will see in the newspapers all the details we have of the proceedings of Paris. I observe that La Fayette is gone there. when we see him, Volney, Sieyes, Taleyrand gathering round the new powers, we may conjecture from thence their views and principles. should it be really true that Buonaparte has usurped the government with an intention of  making it a free one, whatever his talents may be for war, we have no proofs that he is skilled in forming governments friendly to the people. wherever he has meddled we have seen nothing but fragments of the old Roman government stuck into materials with which they can form no cohesion: we see the bigotry of an Italian to the antient splendour of his country, but nothing which bespeaks a luminous view of the organisation of rational government. perhaps however this may end better than we augur: and it certainly will if his head is equal to true & solid calculations of glory. it is generally hoped here that peace may take place. there was before no union of view between Austria & the members of the triple coalition: the defeats of Suwarrow appear to have compleatly destroyed the confidence of Russia in that power, & the failure of the Dutch expedition to have weaned him from the plans of England. the withdrawing his armies we hope is the signal for the entire dissolution of the coalition, and for every one seeking his separate peace. we have great need of this event; that foreign affairs may no longer bear so heavily on ours. we have great need for the ensuing twelvemonth to be left to ourselves. the enemies of our constitution are preparing a fearful operation, and the dissensions in this state are too likely to bring things to the situation they wish; when our Buonaparte, surrounded by his comrades in arms may step in to give us political salvation in his way. it behoves our citizens to be on their guard, to be firm in their principles, and full of confidence in themselves. we are able to preserve our self-government if we will but think so. I think the return of La Fayette to Paris ensures a reconciliation between them & us. he will so entwist himself with the envoys that they will not be able to draw off.—mr C. Pinckney has brought into the Senate a bill for the uniform appointment of juries. a tax on public stock, bank-stock &c is to be proposed. this would bring 150. millions into contribution with the lands, and levy a sensible proportion of the expences of a war on those who are so anxious to engage us in it. Robins’s affair is perhaps to be enquired into. however the majority against these things leave no hope of success. it is most unfortunate that while Virginia & N. Carolina were steady the middle states drew back: now that these are laying their shoulders to the draught, Virginia & N. Carolina baulk; so that never drawing together, the Eastern states steady & unbroken, draw all to themselves. I was mistaken last week in saying no more failures had happened. new ones have been declaring every day in Baltimore, others here and at New York. the last here have been Nottnagel, Montmollin & co. & Peter Blight. the sums are enormous. I do not know the firms of the bankrupt houses in Baltimore,  but the crush will be incalculable. in the present stagnation of commerce & particularly that in tobo. it is difficult to transfer money from hence to Richmond. government bills on their custom house at Bermuda can from time to time be had. I think it will be best for mr Barnes always to keep them bespoke, and to remit in that way your instalments as fast as they are either due or within the discountable period. the 1st. is due the middle of March, & so from 2. months to 2. months in 5. equal instalments. I am looking out to see whether such a difference of price here may be had as will warrant our bringing our tobo. from N. York here rather than take 6. D. there. we have been very unfortunate in this whole business. first in our own miscalculation of the effect of the non-intercourse law; and when we had corrected our own opinions, that our instructions were from good but mistaken views, not executed. my constant love to my dear Martha, kisses to the young ones, and affectionate esteem to yourself.

Th: Jefferson

